                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                 No. 5:11-CR-357-1-BR
                                  No. 5:16-CV-294-BR

ISIAH JAMAL BARBER,                           )
                                              )
                     Petitioner,              )
                                              )
      v.                                      )                        ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                     Respondent.              )


       This matter is before the court on the parties’ supplemental briefs filed in response to the

court’s 27 August 2019 order. (DE ## 205, 206.) Petitioner contends that his conviction on

Count 2 should be vacated in light of United States v. Davis, 139 S. Ct. 2319 (2019), and that he

should be resentenced on Count 1. (DE # 206; see also DE # 154.) The government agrees.

(DE # 205, at 1.)

       Petitioner’s 28 U.S.C. § 2255 motion, (DE # 154), is ALLOWED. The judgment entered

14 March 2012 and petitioner’s conviction on Count 2 are VACATED. Count 2 is DISMISSED.

Resentencing on Count 1 is SET for 28 October 2019. The U.S. Probation Office is DIRECTED

to file a memorandum setting forth any revisions to the Presentence Report, (DE # 47).

       This 10 September 2019.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge
